Desirable as may appear to be the effect given the statutory provisions considered, I am convinced that we are making law and not applying it.
The electorate and the district school board have such powers only as are delegated and such duties as are imposed by statute. Section 124, c. 138, Laws of 1931, confers upon the electorate of a common school district the authority to instruct the board pertaining to the branches to be taught in addition to those expressly required by statute, the time at which schools of the district shall be held, the repair of buildings and fixtures, erection of buildings, and the purchase and sale of land and other property. This enumeration of specific matters upon which instructions may be given is followed by a delegation of authority to instruct "upon any other subject pertaining to the schools." This delegation of authority is then limited and qualified by the proviso: "Provided further that nothing contained herein shall prevent the district board from exercising sound discretion as to all matters pertaining to its duties not expressly provided for by law."
It is a cardinal rule of construction of statutes that effect must be given, if possible, to the whole statute and every part thereof. No part is to be treated as immaterial or superfluous if it may be reasonably avoided. Construing the proviso to mean that the school board may exercise its sound discretion within the limits of the law concerning matters upon which the electors have not instructed is to render a complete proviso surplusage and in effect amend the statute. No one would question the right of a school board to exercise such authority in the absence of such provision. We find the proviso in question or similar provisions existing as a part of the school statutes of this state since the enactment of chapter 78, Laws of 1893. Section 1 of chapter 5 of this act provided in part as follows: "The district school board shall have the general charge, direction and management of the school or *Page 201 
schools of the district, and the care, custody and control of all the property belonging to it, subject to the provisions of this act. * * * such meetings shall have power to determine what branches in addition to those prescribed in Section thirteen (13), Chapter eight (8) of this act shall be taught in their respective schools, and at what time within the school year such school shall be held, and shall instruct the directors as to choice of teacher or teachers, and to direct such repairs as they may deem necessary in their school house fixtures and outbuildings, and may petition the district school board for removal of the school house to a more convenient location, for the erection of a new one or the sale of an old one, and the lands belonging thereto; and upon any other subject connected therewith. * * * And it shall be the duty of the district board to carry into execution all such instructions pertaining to the branches to be taught, the time at which school shall be held, and the teacher to be employed. * * * Provided, further, That nothing contained herein shall prevent the district board from exercising a sound discretion as to the propriety or expediency of making repairs, removing, erecting or selling school houses, and the land pertaining thereto."
The corresponding section of the revision of the school laws of 1897 (chapter 57, Laws of 1897) read in part as follows: "* * * Such meetings shall have power to determine what branches in addition to those prescribed in Section thirteen (13) Chapter eight (8) of this act, shall be taught in their respective schools and at what time within the school year such school shall be held, and to direct such repairs as they may deem necessary in their school house, fixtures and outbuildings, and may petition the district school board for the removal of the school house to a more convenient location, for the erection of a new one or the sale of an old one and the lands belonging thereto; and upon any other subject connected therewith. * * * And it shall be the duty of the district board to carry into execution all such instructions pertaining to the branches to be taught and the time at which school shall be held; * * * Provided further, that nothing contained herein shall prevent the district board from exercising a sound discretion as to all matters pertaining to the duties of their office not specifically provided for in this act." Chapter 5, § 1. *Page 202 
Under the provisions of the statute enacted in 1893, the electors of a school district were given authority to instruct the board upon specific subjects pertaining to the school and "upon any other subject connected therewith." It was expressly made the duty of the board "to carry into execution all such instructions pertaining to the branches to be taught, the time at which school shall be held, and the teacher to be employed." The delegated authority to instruct upon other enumerated subjects was expressly limited and qualified by the proviso at the end of the section that "nothing contained herein shall prevent the district board from exercising a sound discretion as to the propriety or expediency of making repairs, removing, erecting or selling school houses, and the land pertaining thereto." It is apparent under this statute that instructions upon the subjects mentioned in the proviso were advisory merely and not binding upon the district board. In the statute of 1897 are found the same enumeration of subjects upon which the electors may instruct the board with the exception of the employment of a teacher. This statute also made it mandatory upon the board to give effect to the instructions of the electors with respect to branches to be taught and the time at which the schools were to be held. The proviso was again included. It did not, however, enumerate the subjects upon which the instructions of the electors were merely advisory, but provided that "nothing contained herein shall prevent the district board from exercising a sound discretion as to all matters pertaining to the duties of their office not specifically provided for in this act."
The revision of the school laws in 1901 (chapter 113, Laws of 1901) contained the following provisions: "At this meeting the electors may instruct the board, and it shall be their duty to carry into execution all such instructions, pertaining to the branches to be taught in addition to those prescribed in Section fourteen (14), Chapter eight (8) of this act; the time at which the schools of the district shall be held; the amount of tax levy; to direct the repair of the school houses, fixtures and outbuildings, and for the removal of the school house to a more convenient location, for the erection of a new one or the sale of an old one and the lands belonging thereto, and upon any other subject pertaining to the schools. * * * And it shall be the duty of the district board to carry into execution all such instructions upon a majority vote of the electors of their *Page 203 
district. * * * Provided, further, that nothing contained herein shall prevent the district board from exercising a sound discretion as to all matters pertaining to the duties of their office not specifically provided for in this act." Section 3, c. 5.
In this act of 1901 electors were authorized to instruct upon all the subjects enumerated in the preceding act, but the duty was enjoined upon the board to carry into execution all such instructions. The provisions of the act of 1901 pertaining to instructions by electors including the proviso have been retained without substantial change. Section 81, c. 135, Laws of 1907; section 7456, Rev. Code 1919; chapter 176, Laws of 1919; section 124, c. 138, Laws of 1931. The proviso should be construed in the light of prior statutes. It had reference, not to the exercise of discretion where an instruction had not been given, but to the statutory authority of the electorate to give a mandatory instruction. It was intended that while in some instances the electors had a controlling power, yet in other they acted in an advisory capacity. The duties of the board expressly mentioned in this statute are specific. When an instruction does not pertain to any one of such specific duties, the instruction, in my opinion, is merely advisory. If the Legislature had intended to make all instructions binding upon the board, it would have accomplished such purpose by merely providing that "at the annual district meeting the electors shall have the authority to instruct the board and it shall be the duty of the board to carry into execution all such instructions pertaining to the management of the schools for the coming year."
The electors of Media township were not expressly authorized to instruct the board to discontinue a school, and I therefore dissent from the view that the instruction was mandatory. *Page 204